JUDGMENT
Tsoucalas, Senior Judge:
This Court, having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”), Final Results of Redetermination Pursuant to Court Remand on Koyo Seiko Co. v. United States, 26 CIT 170, 186 F. Supp. 2d 1332 (2002) (“Remand Results”), comments to preliminary version of the Remand Results by Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A. and NSK Ltd. and NSK Corporation, holds that Commerce duly complied with the Court’s remand order, and it is hereby
Ordered that the Remand Results filed by Commerce on July 1,2002, are affirmed in their entirety; and it is further
Ordered that since all other issues have been decided, this case is dismissed.